Broyles, C. J.
1. The only ground of the amendment to the motion for a new trial is as follows: “Because, after the hearing of the above-stated ease, and after the verdict had been rendered, and after movant had been sentenced, newly discovered evidence has come into his hands, of which he had no knowledge nor means of obtaining same at or before the time of the trial.” Following this ground the record contains several affidavits evidently relating to it, but these affidavits cannot be considered, since they are not embodied or referred to in the ground, nor attached thereto as exhibits, nor identified in any manner. Summerlin v. State, 130 Ga. 791 (61 S. E. 849); Leathers v. Leathers, 132 Ga. 211 (5) (63 S. E. 1118).
2. The evidence authorized the verdict, and it was not error to overrule the motion for a new trial.

•Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.